Citation Nr: 1217158	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  10-01 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the claim on appeal.

A hearing was held September 2011 before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is in the claims file.

The Veteran's claim was remanded by the Board for additional development in January 2012.  The requested development having been completed, the claim again is before the Board.  

Initially, the Board notes that the Veteran's claim originally was characterized as entitlement to service connection for bilateral hearing loss.  Subsequent to the Board's January 2012 remand, a March 2012 rating decision issued by the Appeals Management Center (AMC) granted entitlement to service connection for right ear hearing loss.  This decision was a complete grant of benefits with respect to this aspect of the hearing loss issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, the Veteran's right ear claim is not currently on appeal before the Board and the issue on appeal has been recharacterized as listed above.


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has a left ear hearing loss disability that is etiologically related to a disease, injury, or event in service.



CONCLUSION OF LAW

A left ear hearing loss disability was not incurred in or aggravated by active service, nor may it be presumed to have occurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Department of Veterans Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in March 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 187.  The Veteran was advised that it was ultimately her responsibility to give VA any evidence pertaining to the claim.  The letter informed her that additional information or evidence was needed to support her claim, and asked her to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has been continuously represented by an experienced state service organization and has submitted argument in support of her claim.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for her to prevail on her claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  Private treatment records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that she wanted VA to obtain or that she felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  The Veteran was provided a VA examination for her hearing loss February 2012 and an addendum was added to the examination report in March 2012.  Audiometric testing indicated the Veteran had a bilateral hearing loss disability as defined by 38 C.F.R. § 3.385 (2011).  The VA examiner concluded that the Veteran's right ear hearing loss was consistent with her history of middle ear disease in the military, but that it was less likely than not that current left ear hearing loss was due to her service.  The examiner took into account the Veteran's reported history, her current symptoms, review of the available treatment records, and the results of physical examination and audiological testing.  Therefore, the Board finds the examination report and addendum to be thorough and complete and sufficient upon which to base a decision with regards to the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Based on the February 2012 VA examination and March 2012 addendum and the subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its January 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  In the instant case, there is no presumed service connection because the Veteran was not diagnosed with a left ear hearing loss disability within one year of service; indeed, left ear hearing loss was not diagnosed until multiple years after service.    

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Id at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Here, the Veteran alleges that she has current hearing loss due to in-service noise exposure.  Specifically, the Veteran asserts that she had noise exposure from grenades and small arms fire during basic training and periodically thereafter.  The Board notes that the Veteran's assertions of hearing loss primarily have related to her right ear and, as discussed above, service connection for right ear hearing loss has been established.  Nevertheless, given the Veteran-friendly nature of the VA benefits system, the Board will consider whether service connection for left ear hearing loss can be granted on the merits.

The Board acknowledges that the Veteran's in-service job position as a clerk is not one typically associated with noise exposure.  The Veteran, however, notes exposure to grenades and small arms fire during basic training and periodically thereafter.  As such, exposure to acoustic trauma cannot be ruled out and, for the purposes of this decision alone, in-service acoustic trauma will be presumed.

The Veteran's service treatment records, however, do not include complaints or diagnoses of left ear hearing loss during service.  Indeed, in January 1982 the Veteran specifically denied any hearing loss.  As discussed in the Board's January 2012 remand, the service treatment records include complaints of ear pain, to include in March 1979 and October 1980; however, these complaints involved only the right ear.

Even if a chronic condition was not shown during service, however, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.  The pertinent inquiry, then, is whether the Veteran's current left hearing loss was caused by any incident of service.  The Board concludes it was not.

After service, the Veteran's treatment records do not indicate a diagnosis of left ear hearing loss for over 25 years after service.  The Veteran's initial treatment for ear problems exclusively involved her right ear.  In September 2007, during an initial comprehensive VA audiologic evaluation, the Veteran reported ongoing right ear problems from service.  The Veteran also reported right ear surgery in 1993.  At that time, however, she did not report left ear problems.  The Veteran was fitted for a hearing aid for the right ear only in December 2007.  

The Veteran was afforded a VA examination in February 2012.  Based on audiometric testing, the examiner diagnosed left ear sensorineural hearing loss.  At that time, the examiner was unable to render an opinion as to etiology because the claims file and, specifically, the service treatment records were not provided.  In March 2012, following review of the claims file and service treatment records, the examiner concluded that the Veteran's left ear hearing loss was less likely as not due to her military service.  The rationale for the opinion was that there was no evidence in the service treatment records of left ear hearing difficulty and/or treatment for left ear disorders.

Having reviewed the record, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for left ear hearing loss.  

Initially, the Board notes that the Veteran has a current diagnosis of a left ear hearing loss disability as defined under 38 C.F.R. § 3.385.

As to the etiology of that left ear hearing loss, however, the Board finds the opinions expressed in the March 2012 VA audiologist's examination addendum report of significant probative value.  The examination was based on a review of the claims file, interview of the Veteran, and audio examination.  The VA audiologist considered the Veteran's reported in-service noise exposure to grenades and small arms fire, but based on the absence of reported or unreported left ear hearing problems in service concluded that it was less likely than not that the current hearing loss was due to service.  As such, the Board concludes the March 2012 examiner's opinion is fully explained and consistent with the evidence of record.  Consequently, the Board finds this report to be the most probative evidence of record as to whether her current left ear hearing loss disability is related to service.

The Board has considered the Veteran's contentions that her current hearing loss was caused by her in-service exposure to acoustic trauma from grenades and small arms fire.  In that regard, the Veteran is certainly competent to report that she experiences difficulty hearing.  See Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002).  In this case, however, the Veteran concedes that he did not have continuous left ear hearing difficulty from service.  Rather, the Veteran stated during her September 2011 Board hearing that her in-service hearing problems exclusively involved her right ear and did not otherwise discuss post-service left ear hearing problems shortly after service.  The Board finds it compelling that the February 2012 VA examiner considered the Veteran's statements regarding the symptomatology of her hearing loss over time in rendering the opinion, but still concluded that her current left ear hearing loss was not due to service.  

As noted, it is somewhat unclear as to whether the Veteran even asserts that her left ear hearing loss is due to military service.  To the extent that she does so, the Veteran as a lay person has not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses such as a link between any current left ear hearing loss and in-service noise exposure where any decreased hearing acuity did not manifest until multiple years, even more than 25 years, after service.  Given the Veteran's lack of demonstrated medical expertise, the Board finds that the opinion of the competent health care provider to be the most probative evidence of record as to the relationship between the Veteran's current left ear hearing loss and her military service, and the Board is of the opinion that this opinion ultimately outweighs the Veteran's contentions as to etiology absent continuous symptomatology of decreased left ear hearing acuity.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).

In summary, left ear hearing loss was not diagnosed until decades after service.  No medical professional has ever otherwise linked the Veteran's current left ear hearing loss to service, and, in fact, there is medical evidence to the contrary.  Moreover, the Veteran concedes that she did not notice any decreased left ear hearing acuity in service or for an extended period of time after service.  In light of the evidence, the Board concludes that the preponderance of the evidence is against the claim, and that service connection for left ear hearing loss is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for left ear hearing loss is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


